DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 May 2021 has been entered.
Response to Amendment
Applicant’s amendment to the drawings and claims 28, 29, 39-41, 47, 58-61, and 65, and cancellation of claims 30, 48, and 66 in the response filed on 21 May 2021 is acknowledged.
Applicant’s amendment to the drawings are sufficient to overcome the objections for using reference character “42” to designate both distal portion of the basket catheter in Figures 2a-3b and the distal end of the deployment member in Figures 5a and 6 (Final Office Action 25 February 2021 para. 6), and because reference character 55 was not mentioned in the description (Final Office Action 25 February 2021 para. 9). The drawing objections are withdrawn.
Applicant’s amendment to the specification is sufficient to overcome the drawing objections for using reference character “51” to designate both “channels and interstitial spaces” and “deployment member” in published application paragraph 49 (Final Office Action 25 February 2021 para. 7), and for using reference character “32” to designate both the “fluid delivery tube” in Figures 2a-3a, and 4 and “outer tube” in published application paragraph 46 (Final Office Action 25 February 2021 para. 8). The drawing objections are withdrawn.
Applicant’s amendment to claim 40 is sufficient to overcome the objection for minor informalities which is withdrawn.
Applicant’s amendment to claim 58 is sufficient to overcome the rejection under 35 U.S.C. § 112 (pre-AIA ) first paragraph which is withdrawn.
Applicant’s amendment to claims 28, 58, and cancellation of claim 66 are sufficient to overcome the rejection under 35 U.S.C. § 112 (pre-AIA ) second paragraph which is withdrawn.
Applicant’s amendment to the specification and drawings are sufficient to overcome the rejection of claim 47 under 35 U.S.C. § 112 (pre-AIA ) second paragraph which is withdrawn.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not use the term “encapsulates” as recited in claim 28, line 12, “encapsulating” as recited in claim 39, line 18, and “encapsulated” as recited in claim 47, line 10. The examiner suggests applicant use the term “cover” since this term has explicitly support in the originally filed disclosure in paras. 21 and 49.
Claim Objections
Claim 64 is objected to because of the following informalities:  Claim 64, line 2 recites “the expandable structure” and should recite “the spherical expandable structure” to consistently use the same terminology found in claims 58, 59, 62, and 63.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 65, 67, and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 65 recites “a first electrode of the plurality of electrodes is positioned on the spherical expandable structure and communicatively coupled to the flexible electronic circuity and a second electrode of the plurality of electrodes is positioned within the spherical expandable structure” which is not disclosed in the originally filed specification or shown in the originally filed drawings. In the originally filed specification the term “first” is used eight times in reference to a dilator first fitting through the sheath (paras. 6, 27), the sheath and dilator first inserted in the femoral vein in the right leg (paras. 6, 27), and the deployment member moving in a first direction (paras. 11, 14, 32). The term “second” is used four times in reference to the deployment member moving in a second direction (paras. 11, 14, 32). Paragraph 45 describes the basket catheter 25 and the electrodes 58 attached to electrode traces 59 for the basket catheter. Paragraph 49 describes the basket catheter 25 having an outer layer 62 covering the electrodes 58 and electrode traces 59. The specification does not differentiate the plurality of electrodes 58 between a first electrode and a second electrode. Additionally, the specification does not describe the plurality of electrodes as being positioned on or within the spherical expandable structure, the 
    PNG
    media_image1.png
    537
    709
    media_image1.png
    Greyscale
protrusions at all, let alone suggest that these are electrodes.
For the reasons given above, the originally filed disclosure does not describe in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed “a first electrode of the plurality of electrodes is positioned on the spherical expandable structure and communicatively coupled to the flexible 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites “the plurality of splines are further configured to be formed by rolling sheets onto a mandrel” which is indefinite because it is unclear if the claim is reciting a product-by-process limitation or a functional limitation. In the interest of compact prosecution, the Examiner interprets “the plurality of splines are further configured to be formed by rolling sheets onto a mandrel” as a functional limitation that the splines are capable of being formed by a certain process.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 58, 62-65, 67, and 68 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 5,313,943 to Russell A. Houser et al. (Houser).
Regarding claim 58, Houser discloses a catheter (18) comprising:
an outer tubing (68) including a distal portion (20);

one or more electrodes (22) positioned within the spherical expandable structure (Fig. 12, #22; col. 6, lines 51-52 describes the electrodes 22 being positioned on the splines 76 which form the spherical expandable structure 70, positioning the one or more electrodes 22 places the exterior surfaces of the electrodes 22 on the spherical expandable structure 70 within the boundary defined by the expandable structure because the electrodes form part of the expandable structure 70).

Regarding claims 62-64, Houser discloses the catheter of claim 58 and further discloses:
Claim 62: the electrodes are distributed along a surface of the spherical expandable structure (Figs. 1 and 12, #22; col. 6, lines 51-52 describes the splines as carrying the spaced sensing electrodes and shows the electrodes distributed all along the surface of the expandable structure), the electrodes configured to conduct at least one of therapy and diagnostic operations (col. 4, lines 1-8);
Claim 63: flexible electronic circuitry coupled to the spherical expandable structure (70, col. 8, line 44-col. 9, line 11 describes multiple layers of conductive material deposited forming circuits connecting each electrode coupled into the expandable structure), and 
Claim 64: the one or more electrodes are positioned on the expandable structure (Fig. 12, #22, 70).
Regarding claim 65, Houser discloses a catheter (18) comprising:
an outer tubing (68) including a distal portion (20);
a spherical expandable structure (70) coupled to the distal portion of the outer tubing (Fig. 12 shows the spherical expandable structure 70 coupled to the distal portion 20 of the outer tubing housing 68), the spherical expandable structure configured and arranged to deploy from an undeployed position to a deployed position (col. 6, lines 54-65; col. 7, lines 8-12 describes the spherical expandable structure 70 changing shape by movement of the control wire 78);
flexible electronic circuitry (98) extending along the spherical expandable structure (Fig. 12, #70; col. 6, lines 46-53 describes the spherical expandable structure 70 as formed of splines 76; col. 8, line 44-col. 9, line 11 describes splines 76B being formed with a conductive layers 98 which, as shown in Figures 15, 16, 18, and 19, extends along the length of the splines 76B. Since the splines 76B form the spherical expandable structure 70, the flexible electronic circuitry in the form of conductive layers 98 extend along the 
a plurality of electrodes (22), wherein a first electrode of the plurality of electrodes is positioned on the spherical expandable structure (Fig. 12, #22) and communicatively coupled to the flexible electronic circuitry (col. 8, lines 53-63 describes each electrode 22 soldered to an electrode wire 102 which is soldered to the flexible electronic circuity 98), and a second electrode (22) of the plurality of electrodes is positioned within the spherical expandable structure (Fig. 12, #22; col. 6, lines 51-52 describes the electrodes 22 being positioned on the splines 76 which form the spherical expandable structure 70, positioning the one or more electrodes 22 places the exterior surfaces of the electrodes 22 on the spherical expandable structure 70 within the boundary defined by the expandable structure because the electrodes form part of the expandable structure 70).
Regarding claims 67 and 68, Houser discloses the catheter of claim 65, and further discloses:
Claim 67: the spherical expandable structure is configured and arranged to deliver an ablation energy to tissue in contact therewith (Abstract describes “the catheter locates 
Claim 68: the electrode (22) is configured and arranged to conduct mapping of the heart (col. 1, lines 49-56 describes cardiac diagnosis and treatment including mapping (line 53)).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 28, 29, 32-34, 47, 49-53, 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser in view of U.S. Patent 5,665,103 to Daniel M. Lafontaine et al. (Lafontaine).
Regarding claim 28, Houser teaches a catheter (18), comprising:
an outer tubing (68);
a plurality of splines (76, 76B) configured to deploy from an undeployed configuration to an expanded configuration (col. 6, lines 60-65; col. 7, lines 8-12 describes the expansion, i.e. change of shape, of the plurality of splines based on the movement of the control wire 78); and 
flexible electronic circuitry (98) extending along a length of the plurality of splines (col. 8, line 44-col. 9, line 11 describes the splines 76, 76B formed with flexible electronic circuitry, i.e. conductive layers 98, with an electrode 22 soldered to teach conductive layer 98. Therefore each conductive layer 98 is a flexible electronic circuit. Additionally, Figs. 15, 16, 18, 19 shows each conducting layer 98 extending along some portion of the length of the plurality of splines 76, 76B), wherein the flexible electronic circuitry is configured 
a plurality of electrodes (22) disposed on the plurality of splines (76B), and communicatively coupled to the flexible electronic circuitry (col. 8, line 44-col. 9, line 11 shows each electrode 22 is soldered to the flexible electronic circuitry 98).
But Houser does not explicitly teach a thermally and electrically conducting outer layer that encapsulates the plurality of splines, wherein the outer layer is configured to prevent direct contact between the plurality of electrodes and myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure and configured to structurally stiffen the plurality of splines in the expanded configuration.
Lafontaine teaches a thermally and electrically conducting outer layer that encapsulates (col. 6, lines 40-43 coats, i.e. encapsulates, the electrodes which if connected to a plurality of splines also encapsulates the plurality of splines), wherein the outer layer is configured to prevent direct contact between the plurality of electrodes and myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure (col. 6, lines 40-43) and configured to structurally stiffen the plurality of splines in the expanded configuration (col. 6, lines 40-43 is a coating that is applied over the electrodes, another layer would stiffen the deployed catheter).

Regarding claims 29, 32-34, 51, 53, and 57, Houser, in view of Lafontaine, teaches the catheter of claim 28, where Houser further teaches:
Claim 29: the plurality of electrodes are configured to conduct one or more of the following: anatomy mapping, electrophysiological mapping, temperature measuring, cardiac pacing, and myocardial tissue ablation (col. 1, lines 49-56 describes cardiac diagnosis and treatment including mapping (line 53) and ablation (lines 54-55));

    PNG
    media_image2.png
    525
    515
    media_image2.png
    Greyscale
Claim 32: an inner shaft (62), within the outer tubing (68), with a plurality of interstitial spaces that extend along a length of the inner shaft (Annotated Fig. 12 (see below), shows interstitial spaces that splines 76 are held in by eyelet 80), and wherein each of the interstitial spaces mate with a proximal end of one of the plurality of splines (80), each of the interstitial spaces being configured to minimize the torsional bending moment of the mated spline in response to a force being exerted upon the catheter (Fig. 12, #72 retention in the end cap’s interstitial spaces retains the splines against rotation because the eyelet 80 is looped around a pin on the base member 72);
Claim 33: electrical leads that are disposed along a length of the interstitial spaces within the inner shaft (90) and in conjunction with the flexible electronic circuitry (col. 8, line 44-col. 9, line 11) communicatively couple a plurality of electrodes (22) 
Claim 34: an inner fluid delivery tubing (240) within the outer tubing (68), and a deployment member axially movable within the inner fluid delivery tubing (78; col. 7, lines 8-12); wherein: a distal end (Fig. 12 shows the distal end of deployment member 78 in the end cap 74) of the deployment member (78) is coupled to a distal end of the plurality of splines (82; Fig. 12 shows the distal end of the deployment member 78 is coupled to the distal end of the splines 82 through the end cap 74); and the plurality of splines are configured to expand axially outward in response to the motion of the deployment member in a first direction, and collapse axially inward in response to the motion of the deployment member in a second direction, the second direction being opposite the first direction (col. 7, lines 8-12);
Claim 51: an inner fluid delivery tubing (240), and a deployment member (78) axially movable within the inner fluid delivery tubing (col. 7, lines 8-12), and wherein a distal end of the deployment member (Fig. 12 shows a distal end of deployment member 78 in the end cap 74) is coupled to a distal end of the plurality of splines (82; Fig. 12 shows the distal end of the deployment member 78 is coupled to the distal end of the splines 82 through the end cap 74);
Claim 52: the plurality of splines are further configured to be formed by rolling sheets onto a mandrel (76, 76B are capable of being formed by rolling sheets, i.e. layers 98, 100, onto a mandrel), and bonding distal ends of the plurality of splines to a distal end of the deployment member (Fig. 12 shows distal ends of the plurality 
Claim 53: the flexible electronic circuitry is integral to the plurality of splines (col. 8, line 44-col. 9, line 11);
Claim 57: distal ends (82) of the plurality of splines (76) are anchored to one another (Fig. 12 shows distal ends of the plurality of splines anchored to one another via end cap 74), and proximal ends (80) of the plurality of splines are anchored by the outer tubing (72 shown within the outer tubing 68), thereby forming an orb shape as the plurality of splines are deployed in the expanded configuration (70).

Regarding claim 47, Houser teaches a catheter comprising:
an elongate element (18), including a catheter shaft (68) and a distal portion (20) disposed at a distal end of the catheter shaft (68);
a plurality of electrodes (22) distributed axially and circumferentially along the distal portion (Fig. 1 shows distal portion 20 with electrodes 22 distributed axially and circumferentially), the plurality of electrodes configured to conduct at least one of a therapy and diagnostic operation (col. 3, lines 64-68);
a plurality of flexible electronic circuits (98) that extend along an exterior surface of the distal portion (col. 8, line 44-col. 9, line 11; Fig. 16 annotated below shows a portion of flexible electronic circuits 98 extending on the exterior surface, i.e. exposed to connect 

    PNG
    media_image3.png
    378
    662
    media_image3.png
    Greyscale
one or more conductors extending along a length of the catheter shaft (90, 118).
But Houser does not explicitly teach the plurality of flexible electronic circuits and the plurality of electrodes are encapsulated in an outer layer that is thermally and electrically conductive, the outer layer being configured to prevent direct contact between the plurality of electrodes and tissue during the at least one of a therapy and diagnostic procedure, and to structurally stiffen the distal portion.
Lafontaine teaches the plurality of flexible electronic circuits and the plurality of electrodes are encapsulated in an outer layer that is thermally and electrically conductive (col. 6, lines 40-43 coats, i.e. encapsulates, the electrodes which are necessarily connected to a plurality of flexible electronic circuits that would also be coated/encapsulated), the outer layer being configured to prevent direct contact between the electrodes and tissue during at least one of therapy and diagnostic procedure (col. 6, lines 40-43), and to 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the plurality of flexible electronic circuits and the plurality of electrodes of Houser so that the plurality of flexible electronic circuits and the plurality of electrodes are encapsulated in an outer layer that is thermally and electrically conductive, the outer layer being configured to prevent direct contact between the electrodes and tissue during at least one of therapy and diagnostic procedure, and to structurally stiffen the distal portion as in Lafontaine to prevent direct contact with the internal tissues (col. 6, lines 40-43) as taught by Lafontaine.

Regarding claims 49 and 50, Houser, in view of Lafontaine, teaches the catheter of claim 47, where Houser further teaches:
Claim 49: the at least one of therapy and diagnostic operation includes one or more of the following: anatomy mapping, electrophysiological mapping, temperature measuring, cardiac muscle pacing, and myocardial tissue ablation (col. 1, lines 49-56 describes cardiac diagnosis and treatment including mapping (line 53) and ablation (lines 54-55));
Claim 50: an electrode controller (14) disposed at a proximal end of the catheter shaft (Fig. 1), the electrode controller (14) configured to simultaneously control the plurality of electrodes and thereby conduct the at least one of therapy and diagnostic operation (col. 4, lines 1-8), and wherein the electrode controller (14) is communicatively coupled to each of the plurality of electrodes (22) via the plurality of flexible electronic circuits (col. 8, line 44-col. 9, line 11) and the one or more conductors (90, 118).
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser in view of Lafontaine.
Regarding claim 31, Houser in view of Lafontaine teaches the catheter of claim 28, where Houser further teaches a fluid delivery port (244) positioned at a distal end of the catheter (Fig. 12, #244; col. 19, lines 45-48), the fluid delivery port (244) is configured to provide irrigation to the plurality of splines (col. 19, lines 50-56, 63-65 describes washing the region around the mapping basket which includes splines 76, 76B).
But Houser does not explicitly teach a plurality of fluid delivery ports.
However, it would have been an obvious design choice to duplicate the number of fluid delivery ports in the catheter of Houser in view of Lafontaine, since it has been held “that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Here, duplication of fluid delivery ports would not produce a new and unexpected result, as the fluid provided by fluid delivery tube 240 would still disperse through channel 244 and continue to perform the function of “[washing] the region around the mapping basket” (col. 19, lines 63-65) as taught by Houser. See also MPEP 2144.04(VI)(B).
Claims 39, and 40-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser in view of U.S. Patent Application Publication 2003/0097094 to Kenneth Ouriel et al. (Ouriel), and further in view of Lafontaine.
Regarding claim 39, Houser teaches a catheter comprising:
a catheter shaft (68);

a fluid dispersion member (244);
a fluid delivery lumen (240) extending a length of the catheter shaft (col. 19, lines 40-42) and coupled to the fluid delivery port (244; col. 19, lines 45-48), wherein the fluid delivery lumen (240) is configured to distribute fluid from a reservoir disposed at a proximal end of the catheter shaft to the fluid delivery ports (col. 19, lines 34-36, 40-48); and
flexible electronic circuitry (98) extending along a length of the expandable structure (Fig. 12, #70; col. 6, lines 46-53 describes the expandable structure 70 as formed of splines 76; col. 8, line 44-col. 9, line 11 describes splines 76B being formed with a conductive layers 98 which, as shown in Figures 15, 16, 18, and 19, extends along the length of the splines 76B. Since the splines 76B form the spherical expandable structure 70, the flexible electronic circuitry in the form of conductive layers 98 extend along the spherical expandable structure 70), the flexible electronic circuitry configured to conform to the shape of the expandable structure as the expandable structure assumes the expanded and the non-expanded configurations (col. 8, lines 14-20 describes the flexibility of the splines; col. 8, line 44-col. 9, line 11 describes the flexible electronic circuity, i.e. conductive layer 98, layered or deposited on top of the flexible splines. Therefore, to preserve the flexibility and the electrically connectivity the flexible electronic circuitry 
a plurality of electrodes (22) disposed on the base layer (98; Fig. 18 shows the electrodes 22 disposed on the base layer 98).
But Houser does not explicitly teach a plurality of fluid delivery ports at proximal and distal ends of the expandable structure, the fluid delivery ports configured to direct irrigation fluid toward the expandable structure; and an outer layer opposite the base layer relative to the flexible electronic circuitry, the base layer and the outer layer encapsulating the plurality of electrodes therein.
Ouriel teaches a plurality of fluid delivery ports at proximal and distal ends of the structure (90; abstract, para. 36 describes the fluid delivery ports 90 as extending within the axial length of the filter basket 120, thus the plurality of fluid delivery ports 90 are positioned at proximal and distal ends of the structure by virtue of extending axially from the proximal end to the distal end along the length of the filter), the plurality of fluid delivery ports configured to direct irrigation fluid toward the expandable structure (para. 34, 36 describes the plurality of fluid delivery ports delivering infusate to the filter).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the fluid dispersion member of Houser with Ouriel’s plurality of fluid delivery ports at proximal and distal ends of the expandable structure, the fluid delivery ports configured to direct irrigation fluid toward the expandable structure to deliver thrombolytic fluid to dissolve thrombi within the filter basket (abstract) as motivated by Ouriel, and motivated by Houser who contemplates delivering fluid to “wash 
Houser, in view of Ouriel, does not explicitly teach an outer layer opposite the base layer relative to the flexible electronic circuitry, the base layer and the outer layer encapsulating the plurality of electrodes therein.
Lafontaine teaches an outer layer opposite the base layer relative to the flexible electronic circuitry (col. 6, lines 40-43 describes the outer layer coated over the electrodes which are on the base layer of the shaft), the base layer and the outer layer encapsulating the plurality of electrodes therein (col. 6, lines 40-43).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the catheter of Houser, in view of Ouriel, with an outer layer opposite the base layer relative to the flexible electronic circuitry, the base layer and the outer layer encapsulating the plurality of electrodes therein as in Lafontaine to prevent direct contact with the internal tissues (col. 6, lines 40-43) as taught by Lafontaine.
Regarding claims 40, 42, 43, 45, and 46, Houser, as modified by Ouriel, and further in view of Lafontaine, teaches the catheter of claim 39, where Houser further teaches:
Claim 40: wherein the plurality of electrodes (22) are communicatively coupled to the flexible electronic circuitry (col. 8, lines 53-63 describes each electrode 22 soldered to an electrode wire 102 which is solder to the flexible electronic circuity 98), and wherein the plurality of electrodes are configured to conduct one or more of the following: anatomy mapping, electrophysiological mapping, 
Claim 42: an inner shaft (62), within the catheter shaft (68), the inner shaft including a plurality of interstitial spaces that extend along a length of the inner shaft (Annotated Fig. 12 (see above), shows interstitial spaces that splines 76 are held in by eyelet 80), and wherein each of the interstitial spaces mate with a proximal end of the flexible elongate circuitry (80, 90 where the flexible elongate circuitry described in col. 8, line 44-col. 9, line 11 is hooked to a retaining pin in the base member 72 with eyelet 80);
Claim 43: electrical leads (90) communicatively couple the flexible electronic circuitry (col. 8, line 44-col. 9, line 11) and the electrodes (22) to a handle of the catheter (14; col. 9, lines 14-17) and run the length of the interstitial space within the inner shaft (90 run the length from the microconnector 92 to the point where the wires 90 emerge from the spline (see Fig. 13) or the spline layers (see Figs. 15-17));
Claim 45: the expandable structure (20) includes a plurality of splines (76, 76B);
Claim 46: a plurality of electrodes (22), wherein the splines are fabricated with the flexible electronic circuitry (98, col. 8, line 44-col. 9, line 11) and the plurality of electrodes are disposed along the length of the splines (22) and communicatively coupled to the flexible electronic circuitry (col. 8, lines 53-63 describes each electrode 22 soldered to an electrode wire 102 which is solder to the flexible electronic circuity 98), and wherein the electrodes are configured to conduct one 
Regarding claim 41, Houser, as modified by Ouriel, and further in view of Lafontaine, teaches the catheter according to claim 39, but does not explicitly teach the outer layer being configured to prevent direct contact between the plurality of electrodes and tissue during at least one of a therapy and diagnostic procedure, and to structurally stiffen the deployed expandable structure.
Lafontaine further teaches the outer layer being configured to prevent direct contact between the plurality of electrodes and tissue during at least one of a therapy and diagnostic procedure (col. 6, lines 40-43), and to structurally stiffen the deployed expandable structure (col. 6, lines 40-43 is a coating that is applied over the electrodes, another layer would stiffen the deployed catheter).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the outer layer of Houser, as modified by Ouriel, and further in view of Lafontaine, so that the outer layer is configured to prevent direct contact between the plurality of electrodes and tissue during at least one of a therapy and diagnostic procedure, and to structurally stiffen the deployed expandable structure as in Lafontaine, to prevent direct contact with the internal tissues (col. 6, lines 40-43) as taught by Lafontaine.

Ouriel teaches the plurality of fluid delivery ports are circumferentially dispersed around the central lumen (90, para. 34 describes the plurality of fluid delivery ports extending in a helical pattern, thus also being dispersed circumferentially).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the central lumen of Houser, in view of Ouriel, and further in view of Lafontaine, with Ouriel’s plurality of fluid delivery ports circumferentially dispersed around the central lumen to deliver thrombolytic fluid to dissolve thrombi within the filter basket (abstract) as taught by Ouriel.
Claims 59-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser in view of Ouriel.
Regarding claim 59, Houser teaches the catheter of claim 58, but does not teach one or more fluid delivery ports within the spherical expandable structure, the fluid delivery ports are configured and arranged to direct irrigant fluid toward the one or more electrodes.
Ouriel teaches one or more fluid delivery ports (90) within the spherical expandable structure (90; para. 36 describes the fluid delivery ports 90 within the filter basket 120, thereby within the boundary of the filter basket), the fluid delivery ports are configured and arranged to direct irrigant fluid toward the one or more electrodes (90; paras. 34, 36 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the spherical expandable structure of Houser with Ouriel’s one or more fluid delivery ports within the spherical expandable structure, where the fluid delivery ports are configured and arranged to direct irrigant fluid toward the one or more electrodes to deliver thrombolytic fluid to dissolve thrombi within the filter basket (abstract) as motivated by Ouriel, and motivated by Houser who contemplates delivering fluid to “wash the region around the mapping basket” (col. 19, lines 64-65), to keep the “electrodes free of tissue buildup and blood” (col. 19, lines 67-68) by delivering “heparin or another anticoagulant” (col. 20, line 1) as taught by Houser.
Regarding claim 60, Houser, in view of Ouriel, teaches the catheter of claim 59, where Houser further teaches at least one of the one or more fluid delivery ports are positioned at a distal end of the outer tubing (244; col. 19, lines 45-56 describes the fluid exiting the channel 244 through valve 246 at the distal end of the catheter).
Regarding claim 61, Houser, in view of Ouriel, teaches the catheter of claim 59, where Houser, in view of Ouriel, does not explicitly teach the one or more fluid delivery ports are circumferentially dispersed around the distal end of the outer tubing.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the one or more fluid delivery ports of Houser, in view of Ouriel, such that the one or more fluid delivery ports are circumferentially dispersed around the distal end of the outer tubing as in Ouriel, to deliver thrombolytic fluid to dissolve thrombi within the filter basket (abstract) as taught by Ouriel.
Claim 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser, in view of Lafontaine, as applied to claim 28 above, and further in view of U.S. Patent 5,957,900 to Teruo Ouchi (Ouchi), and further in view of U.S. Patent 6,231,543 to Anant V. Hegde et al. (Hegde).
Regarding claim 35, Houser, in view of Lafontaine, teaches the catheter of claim 28, where Houser teaches an inner fluid delivery tubing (62 houses central tube 240 which delivers fluid) within the outer tubing (68); a deployment member (78; col. 7, lines 8-12).
But Houser, in view of Lafontaine, does not explicitly teach a seal disposed between the outer tubing and the inner fluid delivery tubing; and a gasket disposed at an end of the inner fluid delivery tubing between the deployment member and the inner fluid delivery tubing, wherein both the seal and the gasket are configured to prevent blood or other fluid from ingressing into the outer tubing and the inner fluid delivery tubing.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included Ouchi’s seal disposed between the outer tubing and the inner fluid delivery tubing, wherein … [the seal is] configured to prevent blood or other fluid from ingressing into the outer tubing in the catheter of Houser, in view of Lafontaine, to provide a liquid seal (col. 8, lines 51-53) as taught by Ouchi.
However, Houser, in view of Lafontaine, and further in view of Ouchi, does not explicitly teach a gasket disposed at an end of the inner fluid delivery tubing between the deployment member and the inner fluid delivery tubing, wherein … [the gasket is] configured to prevent blood or other fluid from ingressing into … the inner fluid delivery tubing.
Hegde teaches a gasket disposed at an end of the inner fluid delivery tubing (col. 4, lines 33-34) between the deployment member and the inner fluid delivery tubing (Fig. 2, #30), wherein … [the gasket is] configured to prevent blood or other fluid from ingressing into … the inner fluid delivery tubing (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further included Hegde’s gasket disposed at an end of the inner fluid delivery tubing between the deployment member and the inner fluid delivery tubing, wherein … [the gasket is] configured to prevent blood or other fluid from ingressing into … the inner fluid delivery tubing in the catheter of Houser, in view of Lafontaine, and 
Regarding claims 36 and 37, Houser, in view of Lafontaine, further in view of Ouchi, and further in view of Hedge, teaches the catheter of claim 35, but does not explicitly teach the seal is maintained in a fixed position relative to the outer tubing and the inner fluid delivery tubing; and the seal has an inner diameter smaller than an outer diameter of the inner fluid delivery tubing, and wherein the seal has an outer diameter larger than an inner diameter of the outer tubing.
Ouchi further teaches the seal is maintained in a fixed position relative to the outer tubing and the inner fluid delivery tubing (Ouchi Fig. 8, #23); the seal has an inner diameter smaller than an outer diameter of the inner fluid delivery tubing, and wherein the seal has an outer diameter larger than an inner diameter of the outer tubing (Ouchi Fig. 8, #23, col. 8, lines 51-53 shows the O-ring having both a smaller inner diameter and larger outer diameter otherwise the O-ring would slip out from between the two tubular components).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further included Ouchi’s seal maintained in a fixed position relative to the outer tubing and the inner fluid delivery tubing; and the seal having an inner diameter smaller than an outer diameter of the inner fluid delivery tubing, wherein the seal has an outer diameter larger than an inner diameter of the outer tubing in the catheter of Houser, in view of Lafontaine, further in view of Ouchi, and further in view of Hegde to provide a liquid seal (col. 8, lines 51-53) as taught by Ouchi.


But Houser does not explicitly teach the deployment member extends through the gasket, and is configured to be movable through the gasket.
Hegde teaches the deployment member extends through the gasket (Fig. 4, #18, 30), and is configured to be movable through the gasket (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further included Hegde’s gasket through which the deployment member can extend and be configured to move through in the catheter of Houser, in view of Lafontaine, further in view of Ouchi, and further in view of Hegde, to allow wire movement while maintaining a fluid tight seal (Hegde abstract).
Claims 54 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser, in view of Lafontaine, as applied to claims 29 and 47 above, and further in view of U.S. Patent 5,680,860 to Mir A. Imran (Imran).
Regarding claims 54 and 56, Houser, in view of Lafontaine, teaches the catheter of claims 29 and 47, but does not teach the plurality of electrodes are gold plated electrodes.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the plurality of electrodes of Houser, in view of Lafontaine, with gold plated electrodes of Imran since gold is a precious metal resistant to corrosion.
Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser, in view of Ouriel, and further in view of Lafontaine, as applied to claim 40 above, and further in view of Imran.
Regarding claim 55, Houser, in view of Ouriel, and further in view of Lafontaine, teaches the catheter of claim 40, but does not teach the plurality of electrodes are gold plated electrodes.
Imran teaches the plurality of electrodes are gold plated electrodes (col. 9, line 26).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the plurality of electrodes with gold plated electrodes of Imran in the catheter of Houser, in view of Ouriel, and further in view of Lafontaine, since gold is a precious metal resistant to corrosion.
Response to Arguments
Applicant's arguments filed 21 May 2021 have been fully considered but they are not persuasive.
Applicant argues that Houser fails to teach the combination of a plurality of splines, and flexible electronic circuitry “extending along a length of the plurality of splines” because the alleged flexible electronic circuitry of Houser forms the spline. So Houser does not teach distinct splines and flexible electronic circuitry, so the spline is the flexible electronic circuit and cannot 
Applicant argues that the Examiner’s interpretation of the claimed plurality of splines and flexible electronic circuitry is contrary to Applicant’s specification. Applicant argues that the specification “describes, for example in reference to FIG. 5B […], ‘the base layer 56 of the splines 36 attached to show electrodes 58 and electrode traces 59 for the basket catheter. In an exemplary Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the Examiner’s interpretation is further non-sensical because applicant would not have claimed two separate elements (a plurality of splines and flexible electronic circuitry) if such elements were one in the same. Furthermore, it is unclear how a single structure, as in Houser, which is entirely formed by the flexible electronic structure sans a plurality of splines could meet the limitation of the flexible electronic circuity “extending along a length of the plurality of splines” or “configured to conform to the shape of the splines as the splines are deployed”. (Remarks pgs. 15-16). This argument is unpersuasive because claim limitations can be 
Applicant argues with respect to claim 47 that Houser fails to teach “a plurality of flexible electronic circuits that extend along an exterior surface of the distal portion” because the Examiner alleges that the distal portion corresponds to the mapping assembly 20 of Houser, which is formed of a number of splines and the alleged flexible electronic circuitry forms the spline. Therefore, applicant asserts, it would be impossible for the alleged flexible electronic circuitry of Houser to “extend along an exterior surface of the distal portion” as the flexible electronic circuitry would 
Applicant’s argument that Houser Figs. 15-20, 23, and 24 show the flexible circuit which forms the rectilinear splines 76B include at a proximal end an eyelet 80, at a joint between the interleaved conductive layer 98 and non-conductive layer 100 which from the flexible circuit, and the eyelet 80 “the proximal ends of the various conductive and nonconductive layers 98 and 100 are preferably arranged in a stepwise fashion. This exposes each conductive layer 98 to facilitate connection to the signal wires 90 by soldering” (Remarks pgs. 16-17, citing Houser col. 8, lines 64-68). Applicant concludes that the signal wires 90 extend over the eyelet 80 and extend proximally along a catheter shaft so that Houser does not teach “a plurality of flexible electronic circuits that extend along an exterior surface of the distal portion” since only signal wires 90 extend along Houser’s equivalent “exterior surface of the distal portion” not the flexible circuits as claimed (Remarks pg. 15). This argument is not persuasive because it ignores the claim interpretation given in the rejection above that the conductive layer 98 forms the flexible electronic circuit of the distal portion 20. The claimed invention does not patentably distinguish the claimed distal portion from Houser’s distal portion 20 as applied in the rejection above, and the specification does not describe the exterior surface of the distal portion.
Applicant argues that it is not clear how an apparatus claim, such as claim 28, could unambiguously recite two unique structural components “a plurality of splines” and “flexible electronic circuitry” yet somehow one or more of these elements of the apparatus could be interpreted as non-structural (Remarks pg. 17). Applicant’s argument is not persuasive because claim 28 recites “a plurality of splines configured to deploy from an undeployed configuration to an expanded configuration; and flexible electronic circuitry extending along a length of the plurality of splines”. But there is nothing in either of these limitations that requires a distinct, wholly separate, substrate upon which distinct, wholly separate, flexible electronic circuitry extends. What applicant contends is non-structural is structural, however applicant’s position that the claim recites two separate components is not supported by the broadest reasonable interpretation of the claim. Houser’s plurality of splines 76, 76B are formed of alternating conductive 98 and non-conductive 100 layers, but as shown above, the plain meaning of “splines” does not exclude the splines being formed of such a composite structure, and the limitation “flexible electronic circuitry extending along a length of the plurality of splines” also does not exclude the flexible electronic circuitry being part of the plurality of splines, indeed it must be part of the splines to conform to the splines as they are deployed.
Applicant also argues the Examiner appears to allege that non-conductive layers of a flexible circuit of Houser is the claimed spline, and the conductive portions of the flexible circuit of Houser the claimed flexible circuit. Applicant concludes that such a dissection of Houser’s alleged flexible circuit is improper and “departs from the plain meaning interpretation of a flexible circuit which would inherently include alternating layers of conductive and non-conductive material – a conductive layer in isolation is not a flexible circuit as claimed, but instead merely one or more (uninsulated) conductive leads”, therefore “such an improper interpretation of claim 
Applicant further argues that the Examiner’s interpretation of claim 47 is contrary to applicant’s specification, which applicant describes as reciting “[f]or example, as shown in FIG. 5B (reproduced above), splines 36 (including flexible circuitry extending thereon, i.e., traces 59 and electrodes 58) extend into a channel 51 of outer tube 32. – [Footnote 2: "[E]lectrode traces may be bonded so that the electrode traces 59 fit through the channels 51 of the outer tube 32." Para. 0046.]” As Houser only appears to teach signal wires 90 extending along a catheter shaft, and the alleged flexible electronic circuits terminating before reaching the catheter shaft, Houser fails to teach such claim aspects – ‘a plurality of flexible electronic circuits that extend along an exterior surface of the distal portion," rendering the rejection of claim 47 improper. (Remarks pg. 18). Applicant’s argument is not persuasive because applicant appears to be relying on features not claimed, i.e. splines 36 (including flexible circuitry extending thereon, i.e. traces 59 and 
Applicant’s arguments with respect to claims 31, 39, 40, 42-46, and 59-61 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. (Remarks pgs. 18-19). Claim 31 is rejected under 35 U.S.C. § 103(a) over Houser. Claims 39, 40, 42-46, and 59-61 are rejected under 35 U.S.C. § 103(a) over Houser, in view of Ouriel, where Ouriel teaches an expandable structure 76 with fluid delivery ports 90 at proximal and distal ends thereof delivering fluid to the expandable structure. Evans, as indicated by applicant, is not cited in the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899. The examiner can normally be reached Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783